Citation Nr: 1806538	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  13-20 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland



THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD) with alcohol dependence.  



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from January 2003 to October 2004. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland (hereinafter, Agency of Original Jurisdiction (AOJ)).  

The AOJ deferred adjudicating the Veteran's hypertension claim in the April 2011 rating decision. 

The Board notes that to the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision herein.  

The issue of entitlement to service connection for an irregular heartbeat has been raised by the record in the April 2011 rating decision, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ) as a new and material case as the Veteran never appealed the original prior final denial.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 


FINDING OF FACT

The Veteran's PTSD including symptoms of depression and alcohol dependence aggravated the Veteran's hypertension beyond the natural progress of the disorder. 





CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension to include as secondary to service-connected PTSD are met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  In this regard, the Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Veteran contends that his diagnosed hypertension is primarily caused or aggravated by his service-connected PTSD with depressive disorder, and alcohol dependence.  Specifically, he attributes his increased blood pressure readings to his now worsened PTSD symptoms, including depression and anxiety.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection may be granted, on a secondary basis, for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

At the outset, the Board notes that the Veteran is service-connected for PTSD, which is currently evaluated as 100 percent disabling as of September 26, 2012, based on the severity of his symptoms.  Pertinently, the record encompasses various medical examinations in which the Veteran's blood pressure was documented, specifically 154/76 in June 2003; 130/85 in September 2003; 130/70 in April 2004; 120/54 in May 2004 at the time of separation; and 142/70 later in May 2004. 

In connection with the claim, the Veteran underwent VA examination in August 2012, where the examiner diagnosed hypertension confirmed by blood pressure readings of 154/95; 163/104; and 170/96.  The examiner failed to address any association, if any; the Veteran's PTSD had on his hypertension diagnosis.  

Thus, the Board sought an advisory medical opinion in June 2017.  In response, the examiner explained that there is not enough evidence to support the contention that the Veteran's hypertension is causally related to his period of active service, due to normal readings following military service.  The examiner noted that while the Veteran's hypertension may not be directly caused by his PTSD, there is evidence to support a finding that the Veteran's PTSD, particularly his depression and well substantiated alcohol dependence are aggravating his hypertension.  The examiner noted that excessive alcohol use, amongst others constitutes major risk factors for hypertension.  The Board notes that a doctor's letter stating probability in terms of "may or may not" is deemed speculative.  See Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993), (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  While, the first portion of the opinion is deemed speculative, the statement regarding the aggravation of the Veteran's hypertension is clear.  The record also contains medical treatise articles supportive of a causal relationship between PTSD and hypertension.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Accordingly, the Board finds that entitlement to service connection for hypertension is warranted, as the condition is aggravated by his service-connected PTSD.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2017). 


ORDER


Entitlement to service connection for hypertension is granted. 




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


